Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s amendment filed on February 7, 2022. 
Claims 1-2 & ,4 -11 are pending and being considered on the merits.
Claims 1-2 &, 4 – 8, & 10 -11 are currently amended.
Claims 3, & 12 - 21 are cancelled.
Claims 1-2 &, 4 -11 are rejected. This rejection is final. 

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action, hence the respective rejections/objections have been withdrawn, except for the objections/rejections still maintained in this Office Action.
Applicant's amendment necessitated the new ground(s) of objection/rejection presented in this Office Action.
Response to Arguments

Regarding Applicant's arguments about the rejections for claims 1-2 &, 4 -11 under § 103, the arguments have been fully considered but are rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

Regarding claim 1, Applicant argued in substance that (1) the newly added limitations: “wherein the computer device is connectable to the internet, and the server is operable to identify a URL transmitted to the server from the computer device browser and thereby operate a script to facilitate access to a central server and receive updates from such central server to the software application of the computer devices, and” “wherein the server is a custom DNS server operable to identify a URL address from the computer device browser and access the one or more lessons and allow users to log into the software application via the identified URL address,” are not taught by prior arts. 

Examiner fully considered but this argument is rendered moot due to new ground(s) of objection/rejection necessitated by Applicant’s amendment. 

As per point (1), as recited below in this Office Action, reference McConnell teaches: in paragraphs [0090], [0097], [0136], and  [0152] – [0153] wherein the computer device is connectable to the internet, and the server is operable to identify a URL transmitted to the server from the computer device browser and thereby operate a script to facilitate access to a central server and receive updates from such central server to the software application of the computer devices;  reference McConnell teaches: in paragraph [0136] that the server is operable to identify a URL address from the computer device browser and access the one or more lessons and allow users to log into the software application via the identified URL address;  reference Coughlin teaches: in column 10-11, lines 45 - 4 that the server is a custom DNS server; Therefore, McConnell, in combination with Coughlin , teaches the newly added limitations.

Applicant's arguments for other claims, which depend on the argued patentability of
claim 1 , are also respectfully traversed by Examiner based on the reasons recited above.
 
Therefore, the objections/rejections, based on new ground(s) necessitated by Applicant's amendment, are presented. 


NEW OBJECTIONS/REJECTIONS DUE TO AMENDMENTS: 

Drawings
The drawings were received on February 7, 2022.  These drawings are Fig. (10 Replacement sheet).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 6-7, 10 -11 are rejected 35 U.S.C. 103 as being unpatentable over McConnell (US Pub. 2003/0028588), in view of Coughlin (US Pat. 6,810,411).

Regarding claim 1, McConnell teaches:
 an educational tool ([0087], FIG. 7, Portable Computer Center 100), comprising:
a.   a router ([0012], In an exemplary embodiment, a portable cart may carry one or more hardware  devices that may be used to communicate with, or network, one or more computers);
b.   a server ([0088], The various computers 401 may be communicatively coupled to the Local Server 111 of the Portable Computer Center 100 via one or more communication  links 701 (attached to a  router))  
having data relating to one or more lessons stored therein ([0025], a teacher could load 
the lesson or quiz onto the teacher's computer and/or Local Server from a separate disk) and 
being bilaterally connected to the router ([0078] (T)he various computers may also communicate  with Local Server 111 during storage to download and/or upload information); 
c.  a computer device ([0090], The instructor's computer 409 in FIG. 7 is connected to Portable 
Computer Center 100. [0057], Portable Computer Center 100 may also include one or more external 
shelves 107 ... In  this embodiment, the instructor may operate a personal workstation placed on 
the shelf) 
connected to the router ([0088], The various computers 401 may be communicatively 
coupled to the Local Server 111 of the  Portable Computer Center 100 via one or more communication  
links 701. [0089], An instructor's computer 409 may be identical to student computers 401), 
said computer device incorporating a software application ([0021] In a further embodiment, the teaching of a lesson may be enhanced significantly through the use of an Instructing Software 
Program that operates on the teacher's computer.)  
operable to prepare the one or more lessons ([0091] Using instructor computer 409, it is possible for a teacher to conduct computerized lesson plans for students) and 
a computer processor ([0091], Local Server 111 may also simply communicate 
with computers 401, and may also provide additional processing capabilities) 
operable to receive the data stored on the server from the server via the router ([0078]) and to provide such data to a user in accordance with commands of the software
application ([0027] the testing software may grade the student's answers and provide results to ...  teacher for review in a review window), wherein
the computer device ([0090], FIG. 7, The instructor's computer 409 in FIG. 7 is connected to 
Portable Computer Center 100) 
is connectable to the internet ([0097], Portable Computer Center 100 ... may then be further connected to an external network 705. Network 705 may be any communications network that is external to the Portable Computer Center 100, and may include a local area network (LAN) of the school, a telephone network, cable television distribution network, and/or the Internet),
and the server is operable to identify a URL transmitted to the service from the computer device browser ([0136] Lessons, quizzes, and/or other programs may be retrieved via the external network 705 as well. Another embodiment would enable a teacher's computer 409 and/or Local Server 111 to download such questions off of a network server or internet web-site) and
thereby operate a script to facilitate access to a central server ([0152] The schools, and/or the 
teachers, may simply access the remote server 706 whenever it wishes to download a new lesson. In 
one embodiment, a teacher may use computer 409 to access the Internet via external network 705, and 
download a selected lesson from remote server 706) and 
the receive updates from such central server ([0153] The remote source 706 may update its 
lesson plans to keep them current, and accordingly, the schools may rest assured that their 
students will be receiving the most up-to-date lessons) 
to the software application of the computer device ([0147] The external network 705 may be accessed to retrieve and/or download computerized lesson plans from a remote source, such as lesson providers 706 ...  lesson plans may be used separately or in conjunction with the Teaching and Communications and Testing and Scoring software), and wherein
the server is operable to identify a URL address from the computer device browser and access the one or more lessons and allow users to log into the software application via the identified URL address ([0136]), 

but, McConnell does not explicitly disclose the detail that the server is a custom DNS server. More specifically, McConnel does not disclose: 
the server is a custom DNS server.

However, Coughlin teaches the missing detail that the server is a custom DNS server. More specifically, Coughlin teaches:
the server is a custom DNS server (Coughlin: col 10 - 11, ln 45 -4).

Coughlin specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

FIG. 5 shows a continuation of the process of the flowchart of FIG. 4. As noted above, because of expected variations in the routing of the participating DNS responses, it is likely that each of the DNS responses will arrive at the local server 220 at different times. At block 610, the local server 220 receives a first DNS response having an IP address that resolves the domain name www.site.com. At block 620, the local server 220 forwards the first arriving IP address to the client 210. Hence, the DNS response that arrives first at the local server 220 is selected for resolving the domain name, because it approximates or represents a host that has the shortest latency with the client 210. Since the local server 220 is a DNS server (i.e., running DNS compatible software), no special software or instructions is necessary at the local server 220. Without the race method, the local server 220 typically receives a single DNS response as a reply to a single DNS query to the authoritative server 242. In that case, the local server 220 selects the resolved IP address from the single DNS response. With the race method, however, the local server 220 still selects the first DNS response, because it is the `only` response the local server 220 normally expects. Thus, the local server 220 does not need to count the number of DNS responses                           to select the IP address from the first DNS response.

	It would have been obvious to the one of ordinary skill in the art to before the effective filing date effective filing date of the claimed invention to combine the teachings of McConnell with the teachings of Coughlin because Coughlin teaches the missing details that the server is a custom DNS server as used in McConnell.  

Regarding claim 4, modified McConnell teaches and McConnel also teaches the educational tool of claim 1, wherein the data includes one or more of the following:
and lesson content (McConnell: [0025] a teacher could load the lesson or quiz onto the teacher's
computer and/or Local Server from a separate disk).

Regarding claim 6, modified McConnell teaches and McConnel also teaches the educational tool of claim 1, further comprising wherein the one or more lessons iincorporate content to facilitate assisting students with building and fostering self-efficiency skills and a perception of control (McConnell:[0151] The remote source 706 may also offer one or more customized lessons to adapt to different styles of learning... Additionally,  topics and/or lessons may be taught in different languages and/or proficiency levels to help each student learn through a more personalized format.).

Regarding claim 7, modified McConnell teaches and McConnel also teaches the educational tool of claim 1, incorporate content directed to two or more levels of learning (McConnell: [0151] Additionally, topics and/or lessons may be taught in different languages and/or proficiency levels to help each student learn through a more personalized format).

Regarding claim 10, modified McConnell teaches and McConnel also teaches the educational tool of claim 1, further comprising a housing ([0104], As shown in FIG. 20, some or all of the capabilities of the Portable Computer Center 100 may be embodied using a portable case 2000) :
a.   the router ([0012] In  an exemplary embodiment, a portable cart may carry one or more hardware 
devices that may be used to communicate with, or network, one or more computers. [0107], Use of the 
 unit 2000 may be identical to that of the Portable Computer Center 100 described...  a teacher 
need only bring the portable unit 2000 to have all the computing hardware);
b.   the server ([0105], Portable unit 2000 may also include Local Server circuitry 2012, which may 
provide the same functionality described above with respect to Local Server 111);
c.   the computer device ([0105] the  portable unit 2000 may store a plurality of laptops 2010 
within the case. Laptops 2010 may be similar to laptops 1000, and may have some or all of the  same 
features... );
d.   a rechargeable battery ([0106] Portable unit 2000 may also include power supply circuitry 2018 
for  recharging batteries... );
e.   a battery charger ([0106] Portable unit 2000 may also include power supply
circuitry 2018 for recharging batteries within laptops 2010 when they are
plugged in); and
f.    a power inverter ([0106] Circuitry 2018 may be the same as that described with respect to 
FIGS. 4 and Sa. [0079] FIG. Sa, The power supply 501 may be connected to a power cord 502 that, in 
turn, may be connected to an electrical power source (such as a conventional 120 volt electrical outlet)).



Regarding claim 11, modified McConnell teaches and McConnel also teaches the educational tool of claim 10, wherein the housing ([0104], As shown in FIG. 20, some or all of the capabilities of the Portable Computer Center 100 may be embodied using a portable case 2000) 
configured to withstand environmental conditions, including being configured in the manner of or more of the following:
e. to withstand wear and tear, including one or more of the following: bumping, being
dropped, and being under weight or other pressure (McConnell: [0105] In some embodiments, the
interior of the case includes protective material, such as foam and/or padding, to
help minimize movement of the laptops 2010 when in transit).

Claim 2 is rejected 35 U.S.C. 103 as being unpatentable over McConnell (US Pub. 2003/0028588), in view of Coughlin (US Pat. 6,810,411), and in further view of Whitaker (US Pat. 6,905,341).

Regarding claim 2, modified McConnell  teaches all of the elements of the educational tool of
claim 1, 
but,  modified McConnell et al. fails to teach: wherein the one or more lessons are each standalone lessons whereby the user can provided each of the one or more lessons to one or more students without said one or more students having attended any prerequisite lesson.

However, Whitaker teaches: wherein the one or more lessons are each standalone lessons (Column 4, line 44-46, the invention divides the lessons into two groups:
Group 1: lessons which are mutually independent as to content ... ) whereby 
the user can provided each of the one or more lessons to one or more students (Column 2, lines 18-20, An intelligent agent (the Lesson Planning Agent) will dynamically provide the Student with a lesson  plan - a set of lessons that the student needs to complete in order to master the topic and  pass 
the evaluation.)  
without said one or more students having attended any prerequisite lesson (Column 3, lines 37-40, a common feature of these lessons in Group 1 is that the conceptual content of each  does not depend on that of another. They are independent bodies of knowledge).

Modified McConnell  and Whitaker are both considered  to be analogous to the claimed invention  because they are in the same field of using a computer educational system with lessons stored at  one or more servers. It would have been prima facie obvious to one of ordinary skill in the art 
before the effective filing date of the claimed invention to have further modified the one or more lessons of McConnell to incorporate the teachings of Whitaker to provide one or more lessons each being standalone lessons whereby the user can provided each of the one or more lessons to one or more students without said one or more students having attended any prerequisite lesson. Doing so, the student is not held in lock-step with the other students, but may study the lesson's of the student's own choice (Whitaker, Abstract).

Claim 5 is rejected 35 U.S.C. 103 as being unpatentable over McConnell (US Pub. 2003/0028588), in view of Coughlin (US Pat. 6,810,411), and in further view of Brown (US Pub. 2015/0206442).

Regarding claim 5, McConnell teaches all of the elements of the educational tool of claim 1, wherein the one or more lessons incorporate content directed to content­ based themes ([0151], These lessons might include lessons on the solar system, photosynthesis, dinosaurs, spelling, algebra, etc.), 
but, modified McConnell et al. fails to teach and social and emotional themes.

However, Brown teaches and social and emotional themes. ([0037], One aspect of the embodiments herein provides a system and method for enabling creation of a student's profile based on factors  such as learning style, prerequisite knowledge, personality, interests, previous learning 
experiences, demographic and psychological ... with respect to a learning object repository in 
order to generate a set of student-specific learning objects that best suit the profile of the 
student. A textbook and/or course content can accordingly be generated based on the set of 
student-specific learning objects). 

Modified McConnell and Brown are both considered to be analogous to the claimed invention because they are in the same field of creation and/or publication of student-specific adaptive personalized content. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the one or more lessons of 
McConnell to incorporate the teachings of Brown to provide one or more lessons one or more 
lessons incorporating content directed to social and emotional themes. Doing so would provide 
student-specific adaptive personalized content and/or textbooks that allow students/learners to be 
presented with textbooks  that match their interests, learning style, personality traits, previous knowledge, among other factors (Brown, [0005]).
Claim 8 is rejected 35 U.S.C. 103 as being unpatentable over McConnell (US Pub. 2003/0028588), in view of Coughlin (US Pat. 6,810,411), and in further view of Knutson (US Pub. 2002/0087416).

Regarding claim 8, modified McConnell teaches all of the elements of the educational tool of
claim 1, but,  modified McConnell fails to teach wherein the one or more lessons each .
However, Knutson teaches wherein the one or more lessons each   ([0018] invention is an Internet based learning system ... provided to a user in accordance with a particular teaching methodology such as the GEM methodology. [0008] The highlights of GEM include: ... e) backing up each teacher with information and resource support necessary for individualizing instruction without significant additional teacher training ... ).
Modified McConnell and Knutson are both considered to be analogous to the claimed
invention because they are in the same field of computer assisted education and educational
systems and methods. It would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to have further modified the one or more lessons of McConnell to incorporate the teachings of Knutson to provide the one or more lessons each  are preparable and teachable to one or more students by a person devoid of instructor training.
Doing so would utilize GEM and therefore, individualizing the learning process to yield a
continuing positive educational experience for the student and the teacher (Knutson, [0008]).

Claim 9 is rejected 35 U.S.C. 103 as being unpatentable over McConnell (US Pub. 2003/0028588), in view of Coughlin (US Pat. 6,810,411), and in further view of Elazari (US Pub. 2005/0016579).

Regarding claim 9, modified McConnell teaches all of the elements of the educational tool of
claim 1, further comprising a rechargeable battery operable to provide power to or more of
the following:
the computer device ([0110], An exemplary embodiment of the portable computer
1000 is also equipped with a rechargeable battery 1001 across the front.),
but, modified McConnell fails to teach wherein said rechargeable battery is attached to a power source that is one or more solar panels. 
However, Elazari teaches wherein said rechargeable battery ([0069], Battery 316
preferably is rechargeable so as to be able act as a small reservoir of power. Such an
implementation is particularly pref erred when a significant amount of power is required,
for example for a laptop or other device) is attached to a power source that is one or more
solar panels ([0017], According to a preferred embodiment of the invention, the apparatus
for converting solar energy to energy additionally includes battery bank electrically
connected to the arrays of photovoltaic cells).
Modified McConnell and Elazari are both considered to be analogous to the claimed
invention because they are in the same of providing power to a variety of handheld devices, such
portable computers. It would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to have further modified the rechargeable battery of modified McConnell to incorporate the teachings of Elazari to provide a rechargeable battery
attached to a power source that is one or more solar panels. Doing so would be useful for
providing power to handheld devices, whether indoors (inside of a building or other enclosure)
or outdoors (outside of a building or other enclosure) (Elazari, [0001]).


Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        05/25/2022

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115